Name: 2012/469/EU: Council Decision of 24Ã July 2012 on the position to be taken by the European Union within the Administrative Committee of the United Nations Economic Commission for Europe regarding the draft Regulation on Lane Departure Warning Systems and the draft Regulation on Advanced Emergency Braking Systems Text with EEA relevance
 Type: Decision
 Subject Matter: organisation of transport;  technology and technical regulations;  United Nations
 Date Published: 2012-08-10

 10.8.2012 EN Official Journal of the European Union L 213/2 COUNCIL DECISION of 24 July 2012 on the position to be taken by the European Union within the Administrative Committee of the United Nations Economic Commission for Europe regarding the draft Regulation on Lane Departure Warning Systems and the draft Regulation on Advanced Emergency Braking Systems (Text with EEA relevance) (2012/469/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Council Decision 97/836/EC (1) the Community acceded to the Agreement of the United Nations Economic Commission for Europe (UNECE) concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement). (2) The harmonised requirements of the draft UNECE Regulation on uniform provisions concerning the approval of motor vehicles with regard to the Lane Departure Warning System (2) and the draft UNECE Regulation on Advanced Emergency Braking Systems (3) (UNECE draft Regulations) are intended to remove technical barriers to the trade in motor vehicles between the Contracting Parties to the Revised 1958 Agreement and to ensure that such vehicles offer a high level of safety and protection. (3) Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (4), mandates the installation of lane departure warning systems and advanced emergency braking systems on certain motor vehicles of categories M2, N2, M3 and N3. (4) It is appropriate to establish the position to be adopted on the Unions behalf in the Administrative Committee of the Revised 1958 Agreement concerning the adoption of the UNECE draft Regulations, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the Administrative Committee of the Revised 1958 Agreement shall be to vote in favour of the draft UNECE Regulation on uniform provisions concerning the approval of motor vehicles with regard to the Lane Departure Warning System, as contained in documents ECE/TRANS/WP.29/2011/78, ECE/TRANS/WP.29/2011/89 and ECE/TRANS/WP.29/2011/91. Article 2 The position to be taken by the European Union within the Administrative Committee of the Revised 1958 Agreement shall be to vote in favour of the draft UNECE Regulation on Advanced Emergency Braking Systems, as contained in documents ECE/TRANS/WP.29/2011/92 and ECE/TRANS/WP.29/2011/93 together with their amendments. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 24 July 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 346, 17.12.1997, p. 78. (2) UNECE Documents ECE/TRANS/WP.29/2011/78, ECE/TRANS/WP.29/2011/89 and ECE/TRANS/WP.29/2011/91. (3) UNECE Documents ECE/TRANS/WP.29/2011/92, ECE/TRANS/WP.29/2011/92/Amend.1, ECE/TRANS/WP.29/2011/93 and ECE TRANS/WP.29/2011/93/Amend.1. (4) OJ L 200, 31.7.2009, p. 1.